          Case 1:15-cr-00627-ER Document 786 Filed 05/10/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 10, 2021
BY ECF
Honorable Edgardo Ramos
United States District Judge
40 Foley Square
New York, N.Y. 10007

       Re:     United States v. Mario Alvarenga, et al., S4 15 Cr. 627 (ER)

Dear Judge Ramos,

       The Government writes, pursuant to the Court’s May 5, 2021 Order (Dkt. 785), to inform
the Court that it does not oppose setting a briefing schedule for petitioners Advill and Petermark’s
proposed Motion for Summary Judgment.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          By:
                                                Sheb Swett
                                                Assistant United States Attorney
                                                (212) 637-6522
 cc:   All counsel (by ECF)
